Exhibit 10.7 LIMITED LIABILITY COMPANY AGREEMENT OF THE INTELLIGENT PROJECT, LLC THE INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE DELAWARE SECURITIES ACT, OR ANY SIMILAR STATE STATUTE IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AS PROVIDED IN THOSE STATUTES. THE SALE OR OTHER DISPOSITION OF THE INTERESTS IS RESTRICTED, AS SET FORTH IN THIS AGREEMENT, AND THE EFFECTIVENESS OF ANY SUCH SALE OR OTHER DISPOSITION MAY BE CONDITIONED UPON THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE STATUTES. BY ACQUIRING INTERESTS REPRESENTED BY THIS AGREEMENT, A MEMBER REPRESENTS THAT HE WILL NOT SELL OR OTHERWISE DISPOSE OF THE INTERESTS WITHOUT REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID STATUTES AND THE RULES AND REGULATIONS THEREUNDER. THE MEMBER HAS CAREFULLY READ AND UNDERSTANDS THE AGREEMENT. 1 LIMITED LIABILITY COMPANY AGREEMENT of THE INTELLIGENT PROJECT, LLC (a Delaware Limited Liability Company) THIS LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) is entered into by and among those persons executing this Agreement (collectively, the “Members”) and THE INTELLIGENT PROJECT, LLC, a Delaware limited liability company (the “Company”), effective as of the 22nd day of May, 2009. RECITAL WHEREAS, the Company and the undersigned Members wish to enter into a Limited Liability Company Agreement for the purpose of forming a limited liability company pursuant to the provisions of the Delaware Limited Liability Act (the “Act”); NOW, THEREFORE, the Members and the Company, intending to be legally bound by this Agreement, hereby agree that the limited liability company agreement of the Company shall be as follows: 1Organization.The Members have organized the Company as a Delaware limited liability company pursuant to the provisions of the Act. 2Purpose; Powers.The purpose of the Company shall be to shall be to engage in any lawful activities that the Managers deem appropriate and to do all things necessary or convenient to accomplish its purpose and operate its business as described in this Section2.The Company shall have all powers of a limited liability company under the Act and the power to do all things necessary or convenient to accomplish its purpose and operate its business as described in this Section2. 3Capital. 3.1Contributions.Each Member has made a contribution of cash or other property in an amount opposite its name on ScheduleA, attached hereto and incorporated by reference herein (the “Capital Contributions”).The Members shall have no obligation to make any additional capital contributions to the Company except as may be provided in a separate agreement between the Company and any of its Members.The Managers, in their sole discretion, may permit any or all of the Members to make additional Capital Contributions from time to time for Company expenses; however, no Member shall have the right to make additional Capital Contributions. 3.2Capital Account.A Capital Account shall be established for each Member and shall be maintained as provided by the capital account maintenance rules set forth in Treasury Regulation Section1.704-1(b)(2)(iv). 3.3Limited Liability.Except as otherwise expressly required by law, a Member, in its capacity as a member of the Company, shall have no liability in excess of (a)the amount of its capital contributions, (b)its share of any assets and undistributed profits of the Company and (c)the amount of any distributions wrongfully distributed to it. 3.4Election of Profit Interests.By executing this Agreement, each Member authorizes and directs the Company to elect to have the “Safe Harbor” described in the proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43 (the “IRS Notice”) apply to any interest in the Company transferred to a service provider by the Company on or after the effective date of such Revenue Procedure in connection with services provided to the Company.For purposes of making such Safe Harbor election, the Tax Matters Member is hereby designated as the “partner who has responsibility for U.S. federal income tax reporting” by the Company and, accordingly, execution of such Safe Harbor election by the Tax Matters Member constitutes execution of a “Safe Harbor Election” in accordance with Section 3.03(1) of the IRS Notice.The Company and each Member hereby agree to comply with all requirements of the Safe Harbor described in the IRS Notice, including, without limitation, the requirement that each Member shall prepare and file any U.S. federal income tax returns such Member is required to file reporting the income tax effects of each “Safe Harbor Partnership Interest” issued by the Company in a manner consistent with the requirements of the IRS Notice.A Member's obligations to comply with the requirements of this Section 3.3 shall survive such Member's ceasing to be a Member of the Company and/or the termination, dissolution, liquidation and winding up of the Company, and, for purposes of this Section 3.3, the Company shall be treated as continuing in existence.Each Member authorizes the Tax Matters Member to amend this Section 3.3 to the extent necessary to achieve similar tax treatment with respect to any interest in the Company transferred to a service provider by the Company in connection with services provided to the Company as set forth in Section 4 of the IRS Notice (e.g., to reflect changes from the rules set forth in the IRS Notice in subsequent U.S.
